Order entered July 10, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00772-CV

                    DALLAS COUNTY HOSPITAL DISTRICT D/B/A
                 PARKLAND HEALTH & HOSPITAL SYSTEM, Appellant

                                               V.

                               ARNULFO ALEMAN, Appellee

                       On Appeal from the 191st Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DC-11-09339

                                           ORDER
         We GRANT appellant’s July 9, 2013 motion for an extension of time to file a brief. We

ORDER the brief tendered to this Court by appellant on July 10, 2013 filed as of the date of this

order.


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE